Citation Nr: 1210637	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied claims of service connection for a back disability, a neck disability, headaches, and PTSD.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington in June 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

In a June 2010 decision, the Board denied the claim of service connection for a low back disability, and remanded the issues of entitlement to service connection for a neck disability, PTSD and headaches back to the RO for additional development of the record.  

Meanwhile, in December 2010, the RO received a claim from the Veteran requesting an increased rating for his service-connected hearing loss.  A review of the Veteran's Virtual VA file reveals that the RO issued a rating decision granting that claim in May 2011.  The May 2011 rating decision increased the noncompensable disability rating for the service-connected hearing loss to 50 percent, effective from March 17, 2011.  The Virtual VA folder also reveals that notice of the May 2011 rating decision was provided to the Veteran that same month.  

In a July 2011 rating decision, the RO granted service connection for cervical spine degenerative disc disease and degenerative arthritis (claimed as a neck injury) and assigned an initial 30 percent disability rating, effective from April 15, 2005.  However, there remains some question as to whether this award was ever promulgated.  Letters notifying the Veteran and his representative of the July 2011 rating decision were prepared, but it appears they were never sent, as the copies in the claims file are undated and the Veteran's Virtual VA folder does not list a notification letter pertaining to the July 2011 rating decision as ever having been prepared, or sent to the Veteran.  The matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD. 

In May 2005, VA received a statement from the Veteran describing his alleged in-service stressors.  According to the Veteran, while he was stationed at Fort Myer, Virginia with the 3rd Infantry, he did two weeks of training at Fort Meade and Camp A.P. Hill where he was placed in a mock POW camp.  The Veteran described having his clothes removed and then being tied to a wooden rack.  The Veteran reported that he was then put in a pit filled with water, mud and human excrement.  He also described seeing a fellow soldier become injured on a fence when trying to escape this rigorous training exercise.  The Veteran initially reported that this event took place between March 1968 and November 1969.  

In January 2006, VA sent a letter to the Veteran notifying him that more specific details were needed regarding his claimed in-service stressor.  Namely, the Veteran needed to indicate the location and approximate time, within a 2-month specific date range, of the stressful event.  The record contains a memorandum dated March 2006 in which a formal finding was made that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  It was noted that March 1968 to November 1969 was the only date time frame provided by the Veteran, and that this was insufficient for JSRRC review. 

However, VA received further correspondence from the Veteran in April 2006.  According to the Veteran, the photographs he submitted showed the injuries inflicted on him while he was in the training camp and that the dates on the pictures clearly said October 1968.  Therefore, the Veteran appears to be alleging that his in-service stressor took place in October 1968, or perhaps just prior to that time frame.  The Veteran also clarified during his June 2009 hearing that his alleged in-service stressor took place at Fort Meade in Maryland.  However, the record suggests that no further attempts have been made to verify the Veteran's alleged in-service stressor, even though he has provided more detailed information regarding this stressor. 

In the June 2010 remand, the Board directed the RO to request from the Veteran any additional information he has regarding his alleged in-service stressors.  Then, without regard to whether or not the Veteran responded to that request, the RO was directed to contact the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) to verify the claimed stressor, i.e., whether there is evidence of the Veteran's involvement in a training exercise involving a mock prisoner of war camp in October 1968 at Fort Meade in Maryland. 

Further, the remand instructions also directed that the JSRRC should confirm whether this type of training would have been typical for the 3rd Infantry at Fort Meade, and if so, whether the activities described by the Veteran would be typical for such a training.  Any other details provided by the Veteran were also to be submitted to the JSRRC for verification purposes.  In addition, the RO was to include a copy of the Veteran's service personnel records showing his units and assignments with the request to the JSRRC. 

The RO did not comply with the above remand directives.  A review of the claims file shows that the RO requested additional information from the Veteran regarding his alleged stressor, and that he did not respond to that request.  However, the RO never followed up with a JSRRC submission for verification as directed in the June 2010 remand.  The June 2010 remand directives indicated that the RO should request verification from JSRRC, without regard to whether the Veteran replied to the RO's request for additional information.  In other words, the request to JSRRC was not solely predicated on whether the Veteran responded to the request for additional information.  As stated in the June 2010 remand, the date of the alleged training exercise must have been in October 1968 (or within a couple of months prior to that date) based on the date noted on the photos submitted by the Veteran, unless, of course, the Veteran had his film developed several months after the incident.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the RO to request verification from JSRRC as to whether the Veteran participated in the alleged training exercise(s) at Fort Meade and/or Camp A.P. Hill, another remand is required to comply with the remand instructions.  

Even if the JSRRC is not able to verify that any type of "torture" took place during these training missions, the JSRRC should, at the very least, be asked to verify whether these types of mock prisoner of war camp training exercises were part of the regular training process, and which would have been typical for the 3rd Infantry at Fort Meade, regardless of whether the activities described by the Veteran would be typical for such a training.  In addition, part of the Veteran's stressor involves witnessing a soldier, receive severe injuries as he was trying to climb a barbed wire fence in an attempt to escape the same torture the Veteran underwent.  The Veteran has tried to contact this Veteran to obtain a lay statement regarding the incidents in service, but has been unsuccessful.  Because the Veteran is certain this fellow serviceman was treated for his wounds, the JSRRC should attempt to locate any evidence supporting the Veteran's contentions that Thomas Sins received treatment for injuries sustained in the mock POW camp training exercise around the time of October 1968 at Fort Meade and/or Camp A.P. Hill.  

Generally, service connection for PTSD requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Moreover, the Veteran has provided letters from two separate private providers, Drs. Daley and Lewis, who have treated him for his PTSD for several years.  These letters provide a diagnosis of PTSD and a link between the Veteran's PTSD and his claimed experiences in service.  Once a response is received from JSRRC, the Veteran should be examined by VA to confirm the PTSD diagnosis.  

With regard to the claim of service connection for headaches, there is some question as to whether the Veteran developed his headache disability in service, even though there are no service treatment records to document the Veteran's reported in-service headaches.  The Veteran is certainly competent to report symptoms of headaches that he experienced during service, and there is no reason to doubt his credibility in this regard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In a January 1990 private examination report prepared by Dr. Bock, it is noted that the Veteran reported a history of migraine headaches for thirty years.  This document also notes that the Veteran began having headaches as a teenager and that he has a current headache disability.  Other records from Dr. Bock dated between 1994 and 1996 show continued treatment for headaches.   Given the Veteran's reported history, the Veteran should be afforded a VA examination to determine whether there is clear and unmistakable evidence that the Veteran had a preexisting headache disability prior to service and clear and unmistakable evidence that it was not aggravated by service beyond the natural progression of the disease; or, in the alternative, whether he developed a headache disability in service or due to any service-connected disability (i.e. bilateral hearing loss, tinnitus, cervical spine degenerative disc/degenerative arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) and/or any other appropriate source, to verify the claimed stressor, i.e., whether there is evidence of the Veteran's involvement in a training exercise involving a mock prisoner of war camp in September or October 1968 at Fort Meade in Maryland and/or Camp A.P. Hill.  See also body of Remand for information on stressors.

The JSRRC or other appropriate source, should confirm whether this type of training would have been typical for the 3rd Infantry at Fort Meade, and if so, whether the activities described by the Veteran would be typical for such a training.  Any other details provided by the Veteran should also be submitted to the JSRRC, or other appropriate source for verification purposes.  The JSRRC should also attempt to confirm whether fellow soldier Thomas Sins, of the same unit, was injured during the exercise from barbed wire, and take for treatment.  

A copy of the Veteran's service personnel records showing his units and assignments should be provided with the request to the JSRRC, or other appropriate source.  

2.  After completion of #1 above, scheduled the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed PTSD.  The claims file must be made available to the examiner for review.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  The examiner should specifically state whether it is at least as likely as not ((i.e. at least a 50-50 probability) that PTSD is related to a service stressor.  A complete rationale for all opinions is required.  

If a psychiatric disability other than PTSD is diagnosed, the examiner must identify such diagnosed psychiatric disability.  Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any currently present disability is attributable to service, to include any incident of service.  The examiner must provide a rationale for all opinions rendered.  

3.  Schedule the Veteran for a neurological examination to determine the current nature and likely etiology of the Veteran's headaches.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed migraine headaches.  The examiner should opine as to whether the Veteran's headache disability, is at least as likely as not (a probability of 50 percent or greater) had its onset during service.  

The examiner should also consider whether it is at least as likely as not (at least a 50 percent probability) that any headache disability found is caused by a service-connected disability (tinnitus, hearing loss, and/or cervical spine degenerative disc/degenerative arthritis).  If it is determined that a service-connected disability did not cause a headache disability, the examiner should state whether any service-connected disability aggravates (increases in severity) a headache disability beyond the natural progress of the disability.  The examiner should identify the impairment caused by any aggravation found.  

The examiner should determine whether there is clear and unmistakable evidence (undebatable evidence) that a headache disability preexisted service and clear and unmistakable evidence (undebatable evidence) that a headache disability was not aggravated by service beyond the natural progression of the disease.  The examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the personal hearing testimony provided by the Veteran.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.

4.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

